DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Present invention directed toward method and system for offline charging performed by an anchoring node of a telecommunications network. The anchoring node can send a request to an online charging system (OCS), where the request is for online metering of a call by a subscriber of the telecommunications network. The anchoring node may obtain an indication of an exception to the online metering of the call. In response, the anchoring node can perform a default call handling (DCH) procedure to allow the call on the telecommunications network despite an inability to perform the online metering. The anchoring node also generates a modified charging detail record (CDR) that includes an indication of the exception. The anchoring node can then send a message, which includes at least an indication of the modified CDR, to enable a mediation server to perform offline charging for the call.
Prior art of record failed to teach or fairly suggest alone or in combination the system and method for perform offline charging to accurately capture the consumption of prepaid services by subscribers associated with an inability to perform online (prepaid) metering of calls, as recited in at least claims 1, 6, and 21, having a non-transitory computer-readable storage medium that stores instructions to be executed by at least one processor, wherein the instructions cause a Mobile Switching Centre Server (MSS), Telephony Application Server (TAS) or other server identifying an exception to online metering of a call, wherein the call is associated with a subscriber to the telecommunications network, and wherein the exception is associated with a type from among multiple types of exceptions; performing a default call handling (DCH) procedure to allow the call on the telecommunications network; changing a charging detail record (CDR) to indicate the exception and the type; and, enabling an offline charging procedure based on the changed CDR to charge the subscriber for at least a portion of the call.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.




/Quoc D Tran/
Primary Examiner, Art Unit 2651
January 19, 2022